United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE ARMY,
FORT DIX, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-233
Issued: April 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2012 appellant, through his attorney, filed a timely appeal from a
July 18, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 31 percent permanent impairment to his
right leg.
FACTUAL HISTORY
On May 23, 2001 appellant, then a 49-year-old carpenter, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a right knee injury on May 15, 2001 while replacing tile
in the performance of duty. OWCP accepted the claim for a right knee sprain and torn medial
1

5 U.S.C. § 8101 et seq.

meniscus. Appellant underwent arthroscopic right knee surgery on August 8, 2002.
March 27, 2004 he underwent a right knee tibial osteotomy.

On

On October 15, 2009 appellant submitted a claim for compensation (Form CA-7)
indicating that he was claiming a schedule award. By decision dated November 23, 2009,
OWCP found him not entitled to a schedule award.
On March 17, 2010 appellant submitted a report dated July 9, 2009 from Dr. David
Weiss, an osteopath, who provided a history and results on examination. Dr. Weiss opined that,
under Table 16-3 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) sixth edition, appellant had a 34 percent right leg impairment. He
found that the impairment was based on a poor result from the tibial osteotomy.
By decision dated June 1, 2010, an OWCP hearing representative set aside the
November 23, 2009 OWCP decision and remanded the case for additional development. The
hearing representative directed OWCP to refer the case to an OWCP medical adviser.
In a report dated June 7, 2010, an OWCP medical adviser opined that appellant had a two
percent right leg impairment based on the diagnosis of a partial medial meniscectomy under
Table 16-3. The medical adviser found that the arthritic changes which necessitated the tibial
osteotomy were not employment related.
OWCP found a conflict in the medical evidence and selected Dr. Howard Zeidman, a
Board-certified orthopedic surgeon, as a referee physician.2 In a report dated July 22, 2010,
Dr. Zeidman provided a history and results on examination. As to permanent impairment, he
opined that appellant had a class 3 impairment of 37 percent for a poor result from the tibial
osteotomy. Dr. Zeidman found no adjustment to the default impairment of 37 percent, after
finding a grade modifier 2 for functional history and 1 for physical examination.
In a report dated October 4, 2010, an OWCP medical adviser opined that Dr. Zeidman
did not calculate the impairment correctly. The medical adviser stated that the grade modifiers
identified by Dr. Zeidman would result in a 43 percent impairment. He also stated that he
disagreed with Dr. Zeidman as to the finding of a class 3 impairment.
OWCP requested that Dr. Zeidman provide a report clarifying his findings as to the
permanent impairment. In a report dated November 14, 2010, Dr. Zeidman stated that the
evidence indicated that the impairment was a class 3 based on a poor result from the tibial
osteotomy. As to any adjustment, he stated that the figures were to be used as guides rather than
absolute decisions and he selected the midpoint of the available impairments.

2

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or OWCP medical
adviser, OWCP shall appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior connection with the
case. 20 C.F.R. § 10.321 (1999).

2

In a report dated December 13, 2010, an OWCP medical adviser opined that Dr. Zeidman
did not properly answer the previous questions regarding his medical report. The medical
adviser recommended referral to a new referee physician. Appellant was referred to Dr. Gregory
Maslow, a Board-certified orthopedic surgeon selected as a referee physician.
By report dated March 8, 2011, Dr. Maslow provided a history and results on
examination. He identified Table 16-3 and a class 3 impairment for a poor result from the tibial
osteotomy. Dr. Maslow found grade modifier 2 for physical examination and functional history
and grade modifier 3 for clinical studies, resulting in a net adjustment of -2 or a 31 percent right
leg impairment. In a report dated May 29, 2011, an OWCP medical adviser stated that the date
of maximum medical improvement was March 8, 2011.
In a decision dated January 26, 2012, OWCP issued a schedule award for a 31 percent
right leg impairment. The period of the award was 89.29 weeks from March 8, 2011.
Appellant requested a hearing before an OWCP hearing representative, which was held
on May 15, 2012. By decision dated July 18, 2012, the hearing representative affirmed the
schedule award decision based on the evidence of record.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
With respect to a knee impairment, the A.M.A., Guides provides a regional grid at Table
16-3. The class of impairment (CDX) is determined based on specific diagnosis and then the
default value for the identified CDX is determined. The default value (grade C) may be adjusted
by using grade modifiers for Functional History (GMFH), Table 16-6, Physical Examination
(GMPE), Table 16-7 and Clinical Studies (GMCS), Table 16-8. The adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
6

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

A.M.A., Guides 509, Table 16-3.

7

The net adjustment is up to +2 (grade E) or -2 (grade A).

3

It is well established that when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper, factual and medical background, must be given special weight.8
ANALYSIS
In the present case, OWCP found a conflict under 5 U.S.C. § 8123(a) on the issue of an
employment-related permanent impairment to the right leg. Attending osteopath Dr. Weiss
found a 34 percent impairment under the A.M.A., Guides, while an OWCP medical adviser
opined that appellant had a 2 percent impairment.
The case was initially referred to Dr. Zeidman for a referee opinion resolving the conflict.
Dr. Zeidman identified Table 16-3, with the diagnosis of status post tibial osteotomy. He noted
that a “poor result” for that surgery is a class (CDX) 3 impairment with a grade C default leg
impairment of 37 percent. The next step in the calculation is to determine the appropriate grade
modifiers and apply the adjustment formula noted above. Dr. Zeidman found grade modifier 2
for functional history and clinical studies and 1 for physical examination. Applying the formula
results in a -4 adjustment as (2-3) + (1-3) + (2-3) = -4. According to the A.M.A., Guides, the net
adjustment is to the lowest grade (A) within the identified class, which in this case is 31 percent
for status post tibial osteotomy.9
The deficiency in Dr. Zeidman’s report was his failure to properly apply the adjustment
formula. He did not explain how he had applied the grade modifiers he identified to conclude
appellant had no adjustment from the grade C impairment under Table 16-3. The Board notes
the medical adviser also incorrectly applied the adjustment formula in his October 4, 2010 report.
The adjustment under Dr. Zeidman’s findings would have been to 31 percent, not the 43 percent
(grade E) reported by the medical adviser.
OWCP attempted to have Dr. Zeidman clarify his calculation, but his November 4, 2010
report also failed to properly apply the adjustment. Dr. Zeidman stated that he chose the
midpoint impairment, without explaining how he applied the adjustment formula. OWCP then
referred appellant to Dr. Maslow as a referee physician.
The March 8, 2011 report from Dr. Maslow provides a rationalized medical opinion as to
a permanent impairment. Dr. Maslow identified Table 16-3 and a class 3 impairment for status
post tibial osteotomy. With respect to grade modifiers, he reported 2 for functional history and
physical examination and 3 for clinical studies. Unlike previous physicians of record,
Dr. Maslow properly applied the adjustment formula: (2-3) + (2-3) + (3-3) = -2. The final
impairment is the grade A impairment of 31 percent.10

8

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

9

A.M.A., Guides 511, 521. Since a net adjustment of -2 is assigned the lowest grade (grade A) for the identified
class, there is no further adjustment for -3 or -4.
10

A.M.A., Guides 521.

4

The Board finds that the opinion of Dr. Maslow represents the weight of the medical
evidence. As noted above, a rationalized opinion from a referee physician is entitled to special
weight.
On appeal, appellant argues that the report of Dr. Zeidman should represent the weight of
the medical evidence. As the Board has explained, Dr. Zeidman’s opinion of 37 percent was not
in accord with his own findings as applied to Table 16-3 and the adjustment formula. Based on a
proper application of the adjustment formula, Dr. Zeidman’s findings would also have resulted in
a 31 percent right leg impairment. Appellant may request an increased schedule award based on
medical evidence showing a progression of an employment-related condition resulting in
increased impairment.
CONCLUSION
The Board finds that the evidence does not establish more than a 31 percent right leg
permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 18, 2012 is affirmed.
Issued: April 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

